                                         Case 3:19-cv-00038-MMC Document 280 Filed 07/07/20 Page 1 of 4




                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      DEBBIE L. VIALE, et al.,                       Case No. 19-cv-00038-MMC
                                                       Plaintiffs,                      AMENDED*
                                  7
                                                                                        ORDER GRANTING DEFENDANT
                                                  v.                                    FOSTER WHEELER LLC'S MOTION
                                  8
                                                                                        FOR SUMMARY JUDGMENT;
                                  9      AIR & LIQUID SYSTEMS CORP, et al.,             VACATING HEARING
                                                       Defendants.                      Re: Doc. No. 260
                                  10

                                  11

                                  12          Before the Court is defendant Foster Wheeler LLC's ("Foster Wheeler") Motion for
Northern District of California
 United States District Court




                                  13   Summary Judgment, filed May 29, 2020. Plaintiffs Debbie Viale and Amber Jacobs have

                                  14   filed opposition, to which Foster Wheeler has replied. Having read and considered the

                                  15   papers filed in support of and in opposition to the motion,1 the Court deems the matter

                                  16   suitable for decision on the parties' respective written submissions, VACATES the

                                  17   hearing scheduled for July 10, 2020, and rules as follows.

                                  18          In the operative complaint, the Second Amended Complaint ("SAC"), plaintiffs

                                  19   allege Ronald Viale ("Viale") "used, handled, or was otherwise exposed to asbestos and

                                  20   asbestos containing products provided by or manufactured by the defendants," that he

                                  21   "contracted the terminal cancer, mesothelioma" as a result of such exposure, and that, in

                                  22   July 2018, he died. (See SAC, Introduction at 3:3-7, ¶ V.) Based on said allegations,

                                  23   plaintiffs, who are, respectively, the decedent's wife and daughter, assert against Foster

                                  24   Wheeler the following four Causes of Action: "Negligence," "Strict Liability," "False

                                  25
                                              1
                                  26            Contrary to plaintiffs' argument, Foster Wheeler's motion was not filed in violation
                                       of this Court's Standing Orders.
                                  27
                                             * The sole amendment is to substitute "Foster Wheeler" for "Union Carbide" on
                                  28   page 4, line 8.
                                         Case 3:19-cv-00038-MMC Document 280 Filed 07/07/20 Page 2 of 4




                                  1    Representation," and "Intentional Tort."

                                  2           In its motion, Foster Wheeler argues plaintiffs lack evidence to establish Viale was

                                  3    exposed to any asbestos-containing product manufactured, sold, or supplied by Foster

                                  4    Wheeler. As set forth below, the Court agrees.

                                  5           A moving party who does not have the "ultimate burden of persuasion at trial" may

                                  6    meet its initial burden to show entitlement to summary judgment by "show[ing] that the

                                  7    nonmoving party does not have enough evidence of an essential element of its claim or

                                  8    defense to carry its ultimate burden of persuasion at trial." See Nissan Fire & Marine Ins.

                                  9    Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Put another way, the movant may

                                  10   meet its initial burden "by showing - that is, pointing out to the district court - that there is

                                  11   an absence of evidence to support the nonmoving party's case." See id. at 1105 (internal

                                  12   quotation and citation omitted).
Northern District of California
 United States District Court




                                  13          Here, Foster Wheeler has submitted plaintiffs' responses to interrogatories,

                                  14   excerpts from the depositions of all individuals identified by plaintiffs as persons having

                                  15   knowledge of Viale's exposure to Foster Wheeler products, excerpts from the depositions

                                  16   of two other persons who were coworkers of Viale, and two reports authored by experts

                                  17   designated in the instant case by plaintiffs. (See Baltes Decl. Ex. B at 4:16-10:12, Ex. C

                                  18   at 224:1-225:24, 347:16-349:23, 355:2-11, 356:4-15, 359:19-24, Ex. D at 650:13-651:7,

                                  19   Ex. E at 301:3-03:25, 306:10-307:7, Ex. F at 220:7-222:3, Ex. G at 123:4-124:4, Ex. H at

                                  20   178:6-180:25, Exs. I-J; see also Smith Decl. ¶¶ 2-4.) Having reviewed that evidence, the

                                  21   Court finds Foster Wheeler has met its initial burden.

                                  22          Where, as here, the party moving for summary judgment has met its initial burden

                                  23   to "demonstrate the absence of a material fact," see Celotex Corp. v. Catrett, 477 U.S.

                                  24   317, 323 (1986), the nonmoving party, to defeat the motion, must, by affidavits or other

                                  25   evidence, "designate specific facts showing that there is a genuine issue for trial," see id.

                                  26   at 324 (internal quotation and citation omitted). In that regard, plaintiffs have offered over

                                  27   six hundred pages of documents comprising excerpts from deposition testimony given in

                                  28   this and other cases, membership lists of two professional organizations, three articles
                                                                                       2
                                         Case 3:19-cv-00038-MMC Document 280 Filed 07/07/20 Page 3 of 4




                                  1    published in professional journals, and three reports authored by experts designated in

                                  2    the instant case by plaintiffs. (See Belantis Decl. Exs. A-L.)

                                  3           In their opposition, plaintiffs argue three of their exhibits, specifically, excerpts from

                                  4    deposition testimony given by Benjamin Upton and Bernard Upton and the expert report

                                  5    of Charles Ay, suffice to create a triable issue as to whether the above-referenced boiler

                                  6    was manufactured by Foster Wheeler.2 As set forth below, the evidence on which

                                  7    plaintiffs rely does not suffice to raise a triable issue.

                                  8           First, although Benjamin Upton testified that, while working with Viale at the Mare

                                  9    Island Naval Shipyard ("Mare Island"), he "believe[d]" a boiler that was demolished in

                                  10   Viale's presence had been manufactured by Foster Wheeler (see id. Ex. B at 347:16-

                                  11   348:13), said witness's "belief" is, in essence, an inference he draws from an insufficient

                                  12   factual basis, and, consequently, constitutes inadmissible lay opinion testimony. See
Northern District of California
 United States District Court




                                  13   Fed. R. Evid. 701(a) (providing lay opinion must be "rationally based on the witness's

                                  14   perception").

                                  15          Next, the Court finds unpersuasive plaintiffs' argument that Benjamin Upton's

                                  16   testimony nonetheless is sufficient when read in connection with the testimony given by

                                  17   Bernard Upton, who stated Foster Wheeler "put boilers in almost everything in the North

                                  18   Bay" (see Belantis Decl. Ex. A at 306:15-22), and, when asked for "clarification," added

                                  19   "there were times out [in] the Contra Costa area that there were boilers being built and

                                  20   they were being built by Foster Wheeler" (see id. Ex. A at 323:5-18). Even putting aside

                                  21   ambiguities as to the referenced time frame and assuming "the Contra Costa [County]

                                  22   area" includes Solano County, in which Mare Island is located, Bernard Upton testified he

                                  23   lacked personal knowledge of any of the above (see id. Ex. A at 323:20-21 (stating 'I just

                                  24   kind of like heard it from union meetings and stuff"), and, indeed, when asked if he had "a

                                  25   memory of ever seeing Foster Wheeler on a site when . . . Viale was present," he

                                  26

                                  27          2
                                               Plaintiffs have submitted undisputed evidence that, at the relevant times, all
                                  28   Foster Wheeler boilers contained asbestos. (See id. Ex. D at 59:15-22.)

                                                                                       3
                                         Case 3:19-cv-00038-MMC Document 280 Filed 07/07/20 Page 4 of 4




                                   1   answered "no" (see id. at 306:23-25).3

                                   2          Lastly, Charles Ay's opinion that Viale was "exposed to asbestos" from a "Foster

                                   3   Wheeler boiler[ ]" at Mare Island, is predicated on the deposition testimony of Benjamin

                                   4   Upton and Bernard Upton (see id. Ex. J at 9), and, consequently, assumes a fact not

                                   5   supported by the evidence. See Guidroz-Brault v. Missouri Pacific Railroad Co., 254

                                   6   F.3d 825, 830 (9th Cir. 2001) (affirming exclusion of expert opinion, where opinion "not

                                   7   sufficiently founded on facts" in record).

                                   8          Accordingly, Foster Wheeler's motion for summary judgment is hereby GRANTED.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 7, 2020
                                                                                              MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                              United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27          3
                                               Bernard Upton worked with Benjamin Upton and Viale at the above-referenced
                                  28   job at Mare Island. (See id. Ex. A at 151:11.)

                                                                                    4
